Citation Nr: 0610981	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-28 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cardiomyopathy, claimed 
as secondary to post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton




INTRODUCTION

The veteran served on active duty from June 1972 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim of entitlement to service connection for 
cardiomyopathy.  The veteran perfected a timely appeal of the 
denial to the Board.

The veteran relocated during the course of this appeal, and 
his claims folder was transferred from the Winston-Salem, 
North Carolina, RO to the Pittsburgh, Pennsylvania, RO, and 
eventually, to the Detroit, Michigan, RO.

The veteran previously requested a Travel Board hearing in a 
March 2003 statement and in his October 2003 Substantive 
Appeal.  However, he later indicated in a November 2004 
statement that he wanted to withdraw that request.  

In an April 2005 decision, the Board remanded claims of 
entitlement to service connection for hypertension and for 
cardiomyopathy, for further development.  Thereafter, in a 
November 2005 rating decision, the RO granted service 
connection for hypertension.  Therefore, the claim for 
service connection for hypertension is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2005, the Board remanded the claim to the RO for 
further development.  The Board instructed the RO to arrange 
for the veteran to undergo examination to determine the 
nature and etiology of any cardiomyopathy found to be 
present, to include determining the likelihood that any such 
disorder had its onset during active duty, or developed 
within one year of discharge, or was caused or aggravated by 
his service-connected post-traumatic stress disorder (PTSD) 
as claimed.  

Further, the Board specifically requested that the examiner 
state whether it is at least as likely as not that any 
cardiomyopathy was caused or aggravated by his service-
connected PTSD.  Review of the subsequent September 2005 VA 
examination report shows that the examiner addressed the 
question of whether the cardiomyopathy was caused by PTSD, 
stating that it is impossible to state without resorting to 
mere speculation the precise cause of dilated nonischemic 
cardiomyopathy.  

However, although the examiner addressed whether hypertension 
was aggravated by the PTSD, he did not address whether the 
diagnosed nonischemic dilated cardiomyopathy was aggravated 
by the service-connected PTSD.  

This is an essential question since the examiner did find 
that the PTSD was involved in aggravation of the veteran's 
other cardiovascular disorder of hypertension.  In this 
connection, the Board notes that the examiner opined that it 
is less likely than not that the veteran's cardiomyopathy is 
caused by his service-connected hypertension, but not 
impossible.  The Board finds that it would be helpful in 
making its decision to have an opinion as to whether the 
veteran's nonischemic dilated cardiomyopathy is aggravated by 
the service-connected hypertension.

The examiner also did not address the question of the 
likelihood that the nonischemic dilated cardiomyopathy had 
its onset during active duty, or developed within one year of 
discharge.  

The United States Court of Veterans Appeals (Court), in 
Stegall v. West, 11 Vet. App. 268 (1998), indicated, in 
pertinent part, that there exists a "compelling need to 
hold...that a remand...by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Accordingly, the case must be 
remanded to the RO, which should arrange for an addendum to 
the report of the September 2005 VA examination as outlined 
in the order below.  Stegall v. West, 11 Vet. App. 268 
(1998).  Prior to that, the RO should arrange to obtain any 
pertinent medical records not already of record.  

On remand as instructed below, the RO should make 
arrangements for a physician with the appropriate expertise, 
to provide an opinion as to whether the nonischemic dilated 
cardiomyopathy had its onset during active duty, or developed 
within one year of discharge; and whether any service-
connected disability has aggravated the nonischemic dilated 
cardiomyopathy in accordance with Allen v. Brown, 7 Vet. App. 
439, 448 (1995).
 
Additionally, where a claim is predicated on establishing 
basic entitlement to service connection, the ruling announced 
in Dingess/Hartman, Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006), would be for consideration.  As such, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all of the elements of a claim 
for service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Id., slip op. at 4.  In this 
regard, the notice provided to the appellant is inadequate as 
regards these elements.  As this question is involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the appellant as to the type of evidence that is 
needed to establish a disability rating and an effective 
date.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Please send the appellant a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined in Dingess/Hartman, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006).

2.  The RO should obtain any VA medical 
records of treatment outstanding for the 
period since September 2005.

3.  After associating any records obtained 
from the above action, the RO is requested 
to forward the claims folder to the VA 
examiner who conducted the September 2005 
medical examination, for the purpose of 
obtaining an addendum to the report of 
that examination.  If this examiner is 
unavailable the case is to be referred to 
another appropriate specialist.  

The RO must make the claims file available 
to the examiner, who should review the 
claims folders in conjunction with this 
request.  The examiner should note such 
review in the examination report.  After 
reviewing the records contained in the 
claims file, the examiner is requested to 
offer an opinion as to the following:

i.  Is it at least as likely as not (a 
probability of 50 percent or more) that 
the nonischemic dilated cardiomyopathy had 
its onset during the veteran's period of 
active duty, or developed within one year 
of his discharge from service in October 
1973; and

ii.  Is there an additional increment of 
disability of the nonischemic dilated 
cardiomyopathy due to aggravation by an 
established service-connected condition, 
including PTSD and/or hypertension.  See 
Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner should include in the report 
the rationale for any opinion expressed.  
If the examiner determines that it is not 
feasible to respond to any of the 
inquiries above, the examiner should 
explain why it is not feasible to respond.

4.  The RO must ensure that all 
instructions ordered here are undertaken.  
If not, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Additionally, the RO should conduct any 
additional development deemed appropriate 
by the RO.  

5.  Thereafter, the RO should readjudicate 
the claim on appeal.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






